Allowance
	Claims 1-21 are hereby deemed patentable. 
The specific limitations of “signal wirings including … a second surface different from the first surface … a second lead portion having a thickness smaller than the first lead portion, and wherein the first lead portion is bonded to the second surface, and the second lead portion is bonded to the first surface” in Claim 1, and similarly Claims 19 and 21, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lu et al. (US Publication 2019/0361281) discloses a display device comprising: a display panel including a plurality of signal wirings 105 disposed on a top surface, each of the signal wirings including a first surface; and a printed circuit board 13 attached to the top surface of the display panel and including a base film and a plurality of lead wirings (paragraph 0026) disposed on one surface of the base film, wherein each of the lead wirings includes a first lead portion (at 105) and wherein the first lead portion is bonded to the first surface.  
However, Lu does not disclose signal wirings including … a second surface different from the first surface … a second lead portion having a thickness smaller than the first lead portion, and wherein the first lead portion is bonded to the second surface, and the second lead portion is bonded to the first surface.  
Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.